                 Case 2:20-cv-01486-BHS Document 12 Filed 04/12/21 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     ANGEL MARTINEZ DOMINGUEZ,                        CASE NO. C20-1486 BHS
 8
                             Petitioner,              ORDER DECLING TO ADOPT
 9          v.                                        REPORT AND
                                                      RECOMMENDATION AND
10   BRYAN S. WILCOX, et al.                          DISMISSING HABEAS PETITION
                                                      AS MOOT
11                           Respondents.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Mary Alice Theiler, United States Magistrate Judge, Dkt. 9, and

15   Petitioner Angel Martinez Dominguez’s objections to the R&R, Dkt. 10.

16          In October 2020, Martinez Dominguez petitioned for release from immigration

17   detention pursuant to 28 U.S.C. § 2241. Dkt. 1. He argues that he is entitled to release

18   because there is no significant likelihood that he will be removed in the reasonably

19   foreseeable future and that, therefore, his continued detention violates his due process

20   rights. On February 2, 2021, Judge Theiler issued the instant R&R, recommending that

21   Martinez Dominguez’s habeas petition be denied and the action be dismissed. Dkt. 9.

22

23
     ORDER - 1
24
             Case 2:20-cv-01486-BHS Document 12 Filed 04/12/21 Page 2 of 2




 1         On February 25, 2021, Martinez Dominguez timely objected to the R&R. Dkt. 10.

 2   However, on March 9, 2021, before the matter was ripe for the Court’s consideration,

 3   Martinez Dominguez gave notice to the Court that he was released from custody. Dkt. 11.

 4   He asserts that his petition may now be dismissed as moot.

 5         The Court, therefore, DECLINES to adopt the R&R, Dkt. 9, because of the

 6   change in circumstances. The petition, Dkt. 1, is DENIED as moot.

 7         The Clerk shall enter a JUDGMENT and close the case.

 8         IT IS SO ORDERED.

 9         Dated this 12th day of April, 2021.

10

11

12
                                             ABENJAMIN H. SETTLE
                                              United States District Judge

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
